UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, Florida 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Income Fund By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer  Finance and Administration Date August 27, 2010 * Print the name and title of each signing officer under his or her signature.
